DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-47 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Posey (US 4,707,906).
Regarding claim 31, Posey (hereafter “D1”) discloses a cable management system (tube holder 10) for use with a patient monitor (capable of attaching to monitor stand – for surgical tubing – col. 1, lines 35-40, 49-51) having a plurality of cables (42/43) extending therefrom, the system comprising: at least one cable receptacle (18 and/or 24), each of the at least one cable receptacle defining a channel having a longitudinal opening formed therein (figure 1), the channel adapted to receive at least one of the plurality of cables therein; and an arm (at leg 14) 
Regarding claim 32, D1 discloses further comprising an arm mount (clip 32) to which a second end of the arm (14) is attached (by rivet 34).
Regarding claim 33, D1 discloses wherein the arm mount (32) is positioned behind and affixed to a patient monitor mount (arm is capable of attachment to rear of a monitor instrument / stand by clip).
Regarding claims 34-35, D1 discloses wherein the arm mount (32) is adapted to enable rotation of the arm relative to the arm mount (pivots about rivet 34 – col. 3, lines 17-20), thereby enabling the at least one cable receptacle to be selectively positioned on a left side and a right side of the arm mount (can be rotated about 34 to either side of clip 32).
Regarding claim 36, D1 discloses wherein the arm is flexible (formed of spring metal intended to flex – col. 2, lines 22-23).
Regarding claim 37, D1 discloses wherein the arm (32) is affixed to a middle portion of the at least one cable receptacle (figure 1 – arm 14 is attached to a middle portion of 24).
Regarding claim 38, D1 discloses wherein the at least one cable receptacle consists of a single trough (openings of 18 and 24 are connected and meet the limitation of a single trough) adapted to receive all of the plurality of cables therein (figure 1).

Regarding claim 40, D1 discloses further comprising a flexible tube (cables 42/43) affixed to an end of each of the plurality of receptacles (figure 1).
Regarding claims 41-47, see the discussions of claims 31-40 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631